


110 HRES 237 EH: Supporting and encouraging greater support

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 237
		In the House of Representatives, U.
		  S.,
		
			October 23, 2007
		
		RESOLUTION
		Supporting and encouraging greater support
		  for Veterans Day each year.
	
	
		Whereas veterans of service in the United States Armed
			 Forces have served the Nation with honor and at great personal
			 sacrifice;
		Whereas the American people owe the security of the Nation
			 to those who have defended it;
		Whereas on Memorial Day each year, the Nation honors those
			 who lost their lives in service to the Nation;
		Whereas on Veterans Day each year, the Nation honors those
			 who have defended democracy by serving in the Armed Forces;
		Whereas the observance of Memorial Day and Veterans Day is
			 an expression of faith in democracy, faith in American values, and faith that
			 those who fight for freedom will defeat those whose cause is unjust;
		Whereas section 116(a) of title 36, United States Code,
			 provides that The last Monday in May is Memorial Day and section
			 116(b) of that title requests the President to issue a proclamation each year
			 calling on the people of the United States to observe Memorial Day by praying,
			 according to their individual religious faith, for permanent peace, designating
			 a period of time on Memorial Day during which the people may unite in prayer
			 for a permanent peace, calling on the people of the United States to unite in
			 prayer at that time, and calling on the media to join in observing Memorial Day
			 and the period of prayer;
		Whereas section 4 of the National Moment of Remembrance
			 Act (Public Law 106–579) provides, The minute beginning at 3:00 p.m.
			 (local time) on Memorial Day each year is designated as the National
			 Moment of Remembrance; and
		Whereas Section 6103(a) of title 5, United States Code,
			 provides that Memorial Day, the last Monday in May and
			 Veteran's Day, November 11 are legal public holidays: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages Americans to demonstrate their
			 support for veterans on Veterans Day each year by treating that day as a
			 special day of reflection;
			(2)encourages schools and teachers to educate
			 students on the great contributions veterans have made to the country and its
			 history, both while serving as members of the United States Armed Forces and
			 after completing their service; and
			(3)requests that the President issue a
			 proclamation each year in connection with the observance of Veterans Day
			 calling on the people of the United States to observe that day with appropriate
			 ceremonies and activities.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
